Citation Nr: 1745879	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  06-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and P.A.D.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in July 2015, which granted a joint motion for remand (JMR) vacating a September 2014 Board decision and remanding the case for additional development.  In April 2011, the Court vacated and remanded a November 2008 panel decision and established legal precedent requiring that an appellant be provided an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

The issues on appeal initially arose from rating decisions in September 2005 and June 2007 by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2008 and at a personal hearing before a VLJ who is no longer employed at the Board in September 2006.  Copies of the transcripts of the hearings are of record.  All matters concerning entitlement to additional hearings are resolved and the appeal has been returned to the VLJ who conducted the June 2008 hearing as the sole remaining panel member under 38 U.S.C.A. § 7107(c).  

The case was most recently remanded for additional development in October 2015.  The Veteran's service representative waived Agency of Original Jurisdiction (AOJ) review of evidence provided in August 2017 and of a VA medical opinion obtained by the Board in January 2017.  


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A January 2017 VA medical opinion was obtained by the Board to address salient questions pertaining to the issues on appeal.  In response thereto, the Veteran's service representative submitted additional argument and evidence in August 2017 challenging the adequacy of earlier VA examinations and raising the issue of obesity secondary to service-connected disabilities as a contributing factor in the disabilities at issue.  

The Board notes that VA has held that obesity is not a disability for service connection or secondary service connection compensation purposes, but has held that obesity may act as an "intermediate step" between a service-connected disability and a current disability for which secondary service connection may be established.  See VAOPGCPREC 1-2017 (Jan. 6, 2017).  It was noted that, under 38 C.F.R. § 3.310(a), a disability which is proximately due to or the result of a service-connected disease or injury is service connected and that "proximate cause" had been defined by Black's Law Dictionary, 213 (7th ed. 1999), as a "cause that directly produces an event and without which the event would not have occurred."  As such, VA adjudicators must resolve: (1) whether a service-connected disability caused a veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing the claimed disability; and (3) whether the claimed disability would not have occurred but for obesity caused by the service-connected disability.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Here, the Board finds another VA medical examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has present right ankle and/or bilateral knee disabilities that:

a. had its onset in service, or
b. is etiologically related to his active service, or
c. was caused by a service-connected disability, or
d. was aggravated by a service-connected disability.

The examiner should also address the question of whether a service-connected disability or disabilities, individually or in concert, was/were a substantial cause of his obesity.  And, if so, the examiner should indicate whether the Veteran's right ankle or knee disability would not have occurred but for the obesity.

The examiner must acknowledge review of the pertinent evidence of record and reconcile any opinion provided with the pertinent medical evidence of record.  All necessary examinations, tests, and studies should be conducted.


Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


